DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on April 29, 2022 in which claims 1-20 are pending in the application.

Response to Arguments
3.	Applicant's arguments filed  on April 29, 2022  have been fully considered but they are not persuasive.
Applicant argues that Li does not disclose “adjusting the AV driving algorithm based on the driving preference model for the person when the person is an occupant of the AV, wherein the AV driving algorithm considers the driving preferences of at least two occupants of the AV.”
The examiner disagrees. The applicant’s argument goes beyond what is claimed. Considering the broadest interpretation  of the claim, Li still teaches and supports the amended claim 1.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 5, 6, 8-10, 12, 13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2017/0297586).
 	In regard to claim 1, Li discloses a computer-implemented method for adjusting an Autonomous Vehicle (AV) driving pattern to facilitate an occupant's satisfaction comprising: 
 	receiving information about a person to form a driving history (see at least abstract, [0004], and Fig. 6); 
 	 analyzing the driving history to identify preferences and patterns (see at least [0004], [0005], [0009]); 
 forming a driving preference model for the person (see at least [0004], [0005], [0009] and Fig. 7); and 
 adjusting the AV driving algorithm based on the driving preference model for the  person when the person is an occupant of the AV (see at least [0004], [0005], [0009], [0041], [0042] and Fig. 7), wherein the AV driving algorithm considers the driving preferences of at least two occupants of the AV (see at least [0037] and [0038]).

In regard to claim 2, Li discloses wherein the information about the person is received based on monitoring the person, road conditions, weather, and traffic condition while the person is driving a plurality of AVs (see at least [0067]).

 In regard to claim 3, 5, 6, Li discloses adjusting the AV driving algorithm considering at least two occupant's driving preferences (see at least [0036]-[0038]); wherein the driving 2 preference model is made available to other AVs (see at least [0004], [0005], [0009], [0036]- [0038] and Fig. 7); wherein the driving preference model is continuously adjusted based on feedback of the person during driving experiences (see at least [0004], [0005], [0009], [0036], [0038] and Fig. 7).

As to claims 8-10, 12, 13, 15-19, they are system and process claims that recite substantially the same limitations as the corresponding method claims 1-3, 5 and 6.   As such, claims 8-10, 12, 13, 15-19 are rejected for substantially the same reasons given for the corresponding claims 1-3, 5 and 6 above and are incorporated herein.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0297586) in view of Dudar (US 2019/0259277).
 	In regard to claims 4 and 11, Li meets the limitations of claims 1 and 8 but does not particularly disclose wherein the AV chooses a parking spot based on a condition of the AV.
Dudar discloses the above limitations (see at least abstract, claims 1-2).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with the parking selection of Dudar because such modification would increase the fuel efficiency of vehicle by decreasing the temperature of the vehicle and lowering the evaporative emissions of the vehicle.

8.`	Claim 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0297586) in view of Ricci (US Patent No. 10,275,959).
In regard to claims 7, 14, and 20, Li meets the limitations of claims 1, 8 and 15 but does not particularly disclose authenticating the person.
Ricci discloses the above limitations (see at least col. 66 lines 25-56 and Figs. 13-18).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with the person authentication of Ricci because such modification, as suggested by Ricci, would integrating features in the vehicle that are associated with comfort found in an individual's home which can ease a traveler's transition from home to vehicle.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 2022/0034678, US20170274908, US20180170392 and US 20210179125 define general state in the art and are relevant to this invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178. The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661